Citation Nr: 0106021	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a cervical, thoracic, and lumbar spine 
disability.  

2.  Entitlement to service connection for a cervical, 
thoracic, and lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1999 by the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the benefits sought on 
appeal were denied.


FINDING OF FACT

Evidence of a nexus between the veteran's cervical, thoracic, 
and lumbar spine disability has been received since the 
Board's June 1998 decision, and this evidence must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for a cervical, thoracic, and lumbar spine 
disability is reopened.  38 U.S.C.A.§ 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (2000); see also 38 U.S.C.A. § 7104(b) (West 1991).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the broad duty to assist has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (2000).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (2000).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (2000).  

A review of the record shows that the veteran's claim was 
finally denied in a June 1998 Board decision because there 
was no medical evidence connecting the lay evidence of the 
veteran's service injuries to the current disorder.  There 
was a diagnosis of a current condition, and several lay 
statements by persons who served with the veteran as to the 
incident the veteran claimed resulted in his current 
injuries.  The claim was denied because there was no 
competent medical nexus evidence.  

Subsequently, two medical reports, dated in April 1999, both 
purport to show that his current disability is related to his 
history of the reported in-service injury.  Specifically, an 
April 20, 1999 opinion concludes "therefore I must conclude 
that his injury in the Spring of 1951 precipitated his 
developing ankylosing spondylitis."  An April 27, 1999 
physical examination report notes x-ray findings and states 
"Certainly, by history of his injury, it is more likely than 
not, that this injury was caused from a fall he sustained 
back in 1951 while in the military".

Thus, this medical nexus evidence is new, both in that it has 
not previously been submitted, and that it presents new 
information.  It is also material to the veteran's claim.  
38 C.F.R. § 3.156(a) (2000).  

The claim for a cervical, thoracic and a lumbar spine 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991).  We 
must now determine whether the duty to assist has been met in 
this case.  



ORDER

The claim for a cervical, thoracic and a lumbar spine 
disability is reopened, to this extent only, the appeal is 
granted.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a neck or 
back disorder since service.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The veteran should be afforded a VA 
SPINE examination to clarify the 
veteran's diagnosis.  The  examiner 
should review the claims folder, and a 
copy of this remand should be made 
available to the examiner for review 
before the examination.  

4.  The VA examiner should specifically 
review the veteran's service medical 
records, the report of his 1961 back 
surgery, the 1995 VA examination, and the 
April 1999 medical opinions offered to 
show a relationship between the veteran's 
current disorders and service.  The 
examiner should next provide an opinion 
as to whether s/he is in agreement with 
the two April 1999 medical reports, and 
should provide a rationale for the 
opinion.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby informed that failure to cooperative 
with requested development might adversely affect his case.  
See 38 C.F.R. § 3.655 (2000) (failure to report for 
Department of Veterans Affairs examination).



The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


